 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11    CHARLES KELLER COOPER, JR.,             )      NO. CV 18-4051-FMO (AGR)
12                                            )
                 Plaintiff,                   )
13                                            )
                         v.                   )      ORDER OF DISMISSAL
14                                            )
      COUNTY OF LOS ANGELES, et               )
15    al.,                                    )
                                              )
16               Defendants.                  )
                                              )
17                                            )

18         On March 25, 2019, the Court granted the County of Los Angeles’ motion to

19   dismiss the complaint with leave to file a First Amended Complaint within 30 days

20   after entry of the order. The Court dismissed the individual defendants in their

21   official capacity as redundant. The Court warned Plaintiff that failure to file a

22   timely First Amended Complaint may result in dismissal of the complaint. (Dkt.

23   No. 37.) The Order was mailed to Plaintiff’s then current address and was not

24   returned by the postal service.

25         Plaintiff failed to file a First Amended Complaint or request a further

26   extension of time to do so.

27         In addition, on July 11, 2018, the magistrate judge issued an Order to Show

28   Cause why the individual defendants should not be dismissed for failure to serve
 1   process. (Dkt. No. 16.) The OSC explained that, according to the process
 2   receipts, Officer Flores and Officer Kim could not be identified and served with
 3   the limited information provided.
 4         The OSC explained that service of process upon an individual defendant in
 5   his or her individual capacity is required. When service of process cannot be
 6   accomplished due to the pro se Plaintiff’s failure to submit the required
 7   documentation, and the Plaintiff fails to remedy the situation after being put on
 8   notice, dismissal without prejudice is appropriate. Walker v. Sumner, 14 F.3d
 9   1415, 1421-22 (9th Cir. 1994), abrogated in part on other grounds by Sandin v.
10   Conner, 515 U.S. 472 (1995). The OSC required Plaintiff to show cause on or
11   before August 10, 2018 why the individual defendants in their individual capacity
12   should not be dismissed from this action without prejudice pursuant to Fed. R.
13   Civ. P. 4(m). The OSC also informed Plaintiff that he could conduct discovery to
14   obtain further identifying information about the individual defendants.
15         The magistrate judge extended the time for Plaintiff to respond to the OSC
16   to October 10, 2018. (Dkt. No. 18.) In addition, the Report and Recommendation
17   on the County’s motion to dismiss the complaint advised Plaintiff that he could
18   correct or provide additional information about the name of any individual
19   defendant in the First Amended Complaint. (Dkt. No. 29 at 6.) This Court
20   granted the County’s motion to dismiss with leave to file a First Amended
21   Complaint consistent with the magistrate judge’s recommendations. (Dkt. No. 37
22   at 2.) Plaintiff did not file a First Amended Complaint, did not otherwise respond
23   to the OSC, and has not requested additional time to do so.
24
25
26
27
28

                                              2
 1         Accordingly, IT IS ORDERED that this action is dismissed against the
 2   County of Los Angeles. Yourish v. California Amplifier, 191 F.3d 983, 986 (9th
 3   Cir. 1999) (“Under Ninth Circuit precedent, when a plaintiff fails to amend his
 4   complaint after the district judge dismisses the complaint with leave to amend, the
 5   dismissal is typically considered a dismissal for failing to comply with a court
 6   order rather than failing to prosecute the claim.”). This action is dismissed
 7   against the individual defendants for failure to serve process. Fed. R. Civ. P.
 8   4(m). All pending motions are denied as moot.
 9         IT IS SO ORDERED.
10
11
12   DATED: June 5, 2019                     _______________/s/_________________
                                                    FERNANDO M. OLGUIN
13                                                 United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
